SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

509
KA 13-01462
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

CORTNEY J. WILLIAMS, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANE I. YOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Thomas E. Moran, J.), rendered April 29, 2013. The judgment
convicted defendant, upon his plea of guilty, of robbery in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of robbery in the second degree (Penal Law
§ 160.10 [1]). The charge arose from an incident during which
defendant and an accomplice stole property at gunpoint from a store
clerk. Although we agree with defendant that the waiver of the right
to appeal does not encompass his challenge to the severity of the
negotiated sentence “inasmuch as there is no indication in the record
of the plea allocution that defendant was waiving his right to appeal
the severity of the sentence” (People v Doblinger, 117 AD3d 1484,
1485; see People v Maracle, 19 NY3d 925, 928), we conclude that the
sentence is not unduly harsh or severe.




Entered:    June 17, 2016                          Frances E. Cafarell
                                                   Clerk of the Court